Matter of Bianchi (2017 NY Slip Op 04269)





Matter of Bianchi


2017 NY Slip Op 04269


Decided on May 31, 2017


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SANDRA L. SGROI, JJ.


2016-06677

[*1]In the Matter of Bruno Bianchi, admitted as Bruno Patrick Bianchi, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Bruno Bianchi, respondent. (Attorney Registration No. 2212561)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 27, 1988, under the name Bruno Patrick Bianchi.

Diana Maxfield Kearse, Brooklyn, NY (Sasha N. Holguin of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
By decision and order on application of this Court dated October 25, 2016, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent based upon a verified petition dated June 23, 2016, the respondent was directed to serve and file his answer to the verified petition within 20 days after service upon him of the verified petition, and the issues raised by the verified petition, and any answer thereto, were referred to the Honorable Patricia M. DiMango, as Special Referee, to hear and report.
On November 2, 2016, the respondent was personally served with a notice of petition dated October 28, 2016, the verified petition dated June 23, 2016, and the decision and order on application of this Court dated October 25, 2016, and an affidavit of service was duly filed with this Court. The petition contains two charges alleging that the respondent misappropriated escrow funds entrusted to him as a fiduciary, and failed to maintain required bookkeeping records for his escrow account. Although the respondent's time to file an answer was extended to December 12, 2016, to date, the respondent has neither served nor filed an answer to the verified petition, as directed.
The Grievance Committee now moves to deem the charges against the respondent established, and to impose such discipline upon him as this Court deems appropriate, based upon his default. The motion papers were personally served upon the respondent on January 19, 2017. On February 16, 2017, one day prior to the return date of the motion, the respondent requested an adjournment and additional time to answer the petition. The respondent was granted an adjournment until March 3, 2017. To date, the respondent has failed to submit papers in response to the instant [*2]motion or to submit an answer to the petition.
Accordingly, the Grievance Committee's motion is granted, the charges in the verified petition are deemed established, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and SGROI, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Bruno Bianchi, admitted as Bruno Patrick Bianchi, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Bruno Bianchi, admitted as Bruno Patrick Bianchi, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Bruno Bianchi, admitted as Bruno Patrick Bianchi, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Bruno Bianchi, admitted as Bruno Patrick Bianchi, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court